EXHIBIT 10.2 EXECUTION VERSION AMENDMENT NO. 7 TO CREDIT AGREEMENT This AMENDMENT NO. 7 TO CREDIT AGREEMENT (this “Amendment”) dated as of June 9, 2010 by and among ARCHIPELAGO LEARNING, LLC (formerly known as Study Island, LLC), a Delaware limited liability company (“Borrower”), the other persons designated as a “Credit Party” on the signature pages hereof, the financial institutions designated as “Existing Lenders” on the signature pages hereof (collectively, the “Consenting Lenders”), the financial institutions designated as a “Supplemental Term Loan Lender” on the signature pages hereof, the financial institutions designated as a “Supplemental Revolving Lender” on the signature pages hereof and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“Agent”), for itself as a Lender (including as Swingline Lender) and L/C Issuer and as Agent for Lenders.Unless otherwise specified herein, capitalized terms used in this Agreement shall have the meanings ascribed to them in the Credit Agreement (as hereinafter defined). R E C I T A L S: WHEREAS, Borrower, the other Credit Parties, Agent and Lenders have entered into that certain Credit Agreement, dated as of November 16, 2007 (as amended, restated, amended and restated, supplemented or otherwise modified from time to time, the “Credit Agreement”); and WHEREAS, Borrower, Agent and Lenders have agreed to amend certain terms of the Credit Agreement as described herein. NOW THEREFORE, in consideration of the mutual execution hereof and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: Section 1.Amendments to Credit Agreement.Immediately upon the satisfaction of each of the applicable conditions precedent set forth in Section 3 of this Amendment, the following amendments to the Credit Agreement shall become effective as of the date hereof: (a)Section 1.1(a) of the Credit Agreement is hereby amended and restated in its entirety to read as follows: “(a)(i) it has heretofore made an initial Loan to Borrower on the Closing Date (the “Initial Term Loan”), and/or (ii) to make a supplemental Loan to Borrower on the Seventh Amendment Effective Date (the “Supplemental Term Loan” and, collectively with the Initial Term Loan, the “Term Loan”) in the principal amounts not to exceed its Commitment as set forth on Schedule 1.1(a) attached to this Agreement on the Closing Date and the amended and restated Schedule 1.1(a) attached to the Seventh Amendment hereto, as applicable (its “Term Loan Commitment”).In addition to reflecting each Lender’s Term Loan Commitment with respect to the Supplemental Term Loan, the amended and restated Schedule 1.1(a) attached to the Seventh Amendment reflects the outstanding principal amount of the Term Loan other than the Supplemental Term Loan held by each Term Loan Lender as of the Seventh Amendment Effective Date; and”. 1 (b)Section 1.1(b) of the Credit Agreement is hereby amended and restated in its entirety to read as follows: “(b)to make Loans to the Borrower (each such Loan, a “Revolving Loan”) from time to time on any Business Day during the period from the Closing Date to the Revolving Termination Date, in an aggregate amount not to exceed at any time outstanding the amount set forth opposite such Lender’s name in Schedule 1.1(b) under the heading “Revolving Loan Commitment” (such amount as the same may have been reduced or increased during the period from the Closing Date to the Seventh Amendment Effective Date as a result of one or more assignments pursuant to Section 9.9 or increased on the Seventh Amendment Effective Date as the same may be reduced or increased during the period after the Closing Date as a result of one or more assignments pursuant to Section 9.9, being referred to herein as such Lender’s “Revolving Loan Commitment”); provided, however, that, after giving effect to any Borrowing of Revolving Loans, the aggregate principal amount of all outstanding Revolving Loans shall not exceed the Maximum Revolving Loan Balance.The “Maximum Revolving Loan Balance” from time to time will be the Aggregate Revolving Loan Commitment then in effect less the sum of (x) the aggregate amount of Letter of Credit Obligations plus (y) outstanding Swing Loans.In addition to reflecting the Supplemental Revolving Loan Commitment (as defined in the Seventh Amendment) of each Supplemental Revolving Lender (as defined in the Seventh Amendment), the amended and restated Schedule 1.1(b) attached to the Seventh Amendment reflects each Revolving Lender’s Revolving Loan Commitment as of the Seventh Amendment Effective Date after giving effect to the transactions contemplated thereby.”. (c)Section 1.6(a) of the Credit Agreement is hereby amended by deleting the reference to “Alternate Base Rate” appearing therein and substituting “Base Rate” in its place. (d)Section 1.6(c)(ii) of the Credit Agreement is hereby amended by deleting the reference to “ABR Revolving Loans” appearing therein and substituting “Base Rate Revolving Loans” in its place. (e)Section 1.7(a) of the Credit Agreement is hereby amended and restated in its entirety to read as follows: “(a)Termination of Commitments.The Term Loan Commitments shall automatically terminate on the respective dates on which the applicable Term Loans are advanced.The Revolving Loan Commitments, the Swingline Commitment and the commitment to issue Letters of Credit shall automatically terminate on the Revolving Termination Date.”. (f)Section 1.9 of the Credit Agreement is hereby amended and restated in its entirety to read as follows: 2 “Amortization of Term Borrowings.(a) The principal amount of the Initial Term Loan shall be paid in installments on the dates and in the respective amounts shown below (as adjusted from time to time pursuant to Section 1.10(g)): Date of Payment Amount of Term Loan Payment June 30, 2010 $ 175,000 September 30, 2010 $ 175,000 December 31, 2010 $ 175,000 March 31, 2011 $ 175,000 June 30, 2011 $ 175,000 September 30, 2011 $ 175,000 December 31, 2011 $ 175,000 March 31, 2012 $ 175,000 June 30, 2012 $ 175,000 September 30, 2012 $ 175,000 December 31, 2012 $ 175,000 March 31, 2013 $ 175,000 June 30, 2013 $ 175,000 September 30, 2013 $ 175,000 Term Loan Maturity Date Entire remaining amount (b) The principal amount of the Supplemental Term Loan shall be paid in installments on the dates and in the respective percentages shown below (as adjusted from time to time pursuant to Section 1.10(g)): Date of Payment Percentage of Supplemental Term Loan Made on the Seventh Amendment Effective Date June 30, 2010 0.25% September 30, 2010 0.25% December 31, 2010 0.25% March 31, 2011 0.25% June 30, 2011 0.25% September 30, 2011 0.25% December 31, 2011 0.25% March 31, 2012 0.25% June 30, 2012 0.25% September 30, 2012 0.25% December 31, 2012 0.25% March 31, 2013 0.25% June 30, 2013 0.25% September 30, 2013 0.25% 3 Date of Payment Percentage of Supplemental Term Loan Made on the Seventh Amendment Effective Date Term Loan Maturity Date Entire remaining amount” (g)Section 1.10(b)(iv) of the Credit Agreement is hereby amended and restated in entirety to read as follows: “(iv)In the event that the aggregate face amount of Letters of Credit exceeds the L/C Sublimit, Borrower shall, without notice or demand, immediately replace outstanding Letters of Credit or cash collateralize outstanding Letters of Credit in accordance herewith, in an aggregate amount sufficient to eliminate such excess.”. (h)Section 1.10(g) of the Credit Agreement is hereby amended and restated in entirety to read as follows: “(g)Application of Prepayments.Prior to any optional or mandatory prepayment hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid and, if applicable, shall specify such selection in the notice of such prepayment pursuant to Section 1.10(h), subject to the provisions of this Section 1.10(g).Any optional prepayments of Term Loans pursuant to Section 1.10(a) shall be applied pro rata among the tranches of Term Loans and then to the scheduled payments of such Term Loans as directed by the Borrower.Any mandatory prepayments pursuant to Section 1.10(c), (d), (e) or (f) shall be applied first, to the prepayment of the Term Loans on a pro rata basis among the tranches of Term Loans until all Term Loans are paid in full, and second, to the prepayment of outstanding Revolving Loans until paid in full (without a permanent reduction in the Revolving Loan Commitments).Any prepayments of Term Loans pursuant to Section 1.10(c), (d), (e) or (f) shall be applied to reduce scheduled installments required under Section 1.9 in direct order of maturity. Amounts to be applied pursuant to this Section 1.10 to the prepayment of Term Loans and Revolving Loans shall be applied, as applicable, first, to reduce outstanding Base Rate Term Loans and Base Rate Revolving Loans, respectively.Any amounts remaining after each such application shall be applied to prepay LIBOR Term Loans or LIBOR Revolving Loans, as applicable.”. (i)Section 1.17(c) of the Credit Agreement is hereby amended by deleting the reference to “this clause (iii)” appearing therein and substituting “this subsection (c)” in its place. (j)Section 1.17(d) of the Credit Agreement is hereby amended by deleting the reference to “clause (iii) above” appearing therein and substituting “subsection (c) above” in its place. 4 (k)Section 1.18(a)(A)(ii) of the Credit Agreement is hereby amended and restated in its entirety to read as follows: “(ii) the Letter of Credit Obligations for all Letters of Credit would exceed the L/C Sublimit;”. (l)A new Section 1.20 shall be added to the Credit Agreement to read in its entirety as follows: “1.20Increase in Commitments. (a) Request.So long as no Event of Default is continuing or would result after giving pro forma effect to the funding thereof, Borrower may by written notice to the Agent prior to November 1, 2012 request an increase to the Term Loan Commitments (each, an “Additional Term Loan Commitment”); provided, that the minimum Additional Term Loan Commitment shall be $5,000,000, and after giving effect to all such Additional Term Loan Commitments, the aggregate Additional Term Loan Commitment shall not exceed $25,000,000; provided, further, that the Borrower shall be in compliance with the covenants contained in Article VI (after giving pro forma effect to the Additional Incremental Term Loans (as defined below) to be made under such Additional Term Loan Commitment and the application of the proceeds thereof) as of the last day of the most recently completed fiscal quarter for which financial statements have been delivered in accordance with Section 4.1(b)(i) hereof prior to the applicable Additional Term Loan Effective Date.Such notice shall specify the amount of the proposed Additional Term Loan Commitment and the date (the “Additional Term Loan Effective Date”) on which Borrower proposes that such Additional Term Loan Commitment shall be effective, which shall be a date not less than 10 Business Days after the date on which such notice is delivered to the Agent (or such shorter period acceptable to the Agent in its discretion).The Additional Term Loan Commitment may be offered to existing Lenders and/or new Lenders, subject to the standards for Sales of Loans set forth in Section 9.9(b); provided, that no Lender shall be obligated to increase its Term Loan Commitment. (b) Conditions.Each Additional Term Loan Commitment shall become effective, as of such Additional Term Loan Effective Date; provided that each of the conditions set forth in Sections 2.2(b) and (c) shall have been satisfied. (c) Terms of Additional Term Loan Commitments.Terms and provisions of Loans made pursuant to each Additional Term Loan Commitment (“Additional Incremental Term Loans”), including without limitation amortization and maturity date but excluding the effective interest rate, shall be identical to the Supplemental Term Loan; provided that the effective interest rate of the Additional Incremental Term Loans (taking into account all upfront, closing and similar fees and original issue discount) shall not be greater than the effective interest rate with respect to the Supplemental Term Loan on the Additional Term Loan Effective Date (taking into account all arrangement fees, upfront, closing and similar fees and original issue discount) plus 25 basis points per annum unless (i) the effective interest rate with respect to the Supplemental Term Loan is increased so that the effective interest rate applicable to the Additional Incremental Term 5 Loans does not exceed the effective interest rate then applicable to the Supplemental Term Loan by more than 25 basis points per annum and (ii) the effective interest rate with respect to the Revolving Loans and the other Term Loans is increased by an amount equal to the increase in the effective interest rate applicable to the Supplemental Term Loan made pursuant to the preceding clause (i). The Additional Term Loan Commitments shall be effected by an Increase Joinder executed by Borrower, the Agent and each Lender making such increased or new Commitment, in form and substance satisfactory to each of them.The Increase Joinder may, without the consent of any other Lenders, effect such ministerial amendments to this Agreement and the other Loan Documents as may be reasonably necessary or appropriate, in the opinion of the Agent, to effect the provisions of this Section 1.20.In addition, unless otherwise specifically provided herein, all references in Loan Documents to Term Loans shall be deemed, unless the context otherwise requires, to include the Additional Incremental Term Loans, respectively, made pursuant to this Section (d) Making of Additional Incremental Term Loans.On each Additional Term Loan Effective Date on which an Additional Term Loan Commitment is effective, subject to the satisfaction of the foregoing terms and conditions, each Lender of such Additional Incremental Term Loan shall make an Additional Incremental Term Loan to Borrower in an amount equal to its Additional Term Loan Commitment. (e) Equal and Ratable Benefit.From and after each Additional Term Loan Effective Date, the Loans and Commitments established pursuant to this paragraph shall constitute Loans and Commitments under, and shall be entitled to all the benefits afforded by, this Agreement and the other Loan Documents, and shall, without limiting the foregoing, benefit equally and ratably from the guarantees and security interests created by the Guaranty and Security Agreement.The Credit Parties shall take any actions reasonably required by the Agent to ensure and/or demonstrate that the Liens and security interests granted by the Guaranty and Security Agreement continue to be perfected under the UCC or otherwise after giving effect to the establishment of any such new Commitments.” (m)Section 3.11 of the Credit Agreement is hereby amended and restated to read in its entirety as follows: “3.11Use of Proceeds.Borrower (a) has used the proceeds of the Initial Term Loan to (i) make a distribution to Holdings on the Closing Date to pay a portion of the Closing Dividend and (ii) pay related fees and expenses and the costs and expenses required to be paid pursuant to Section 2.1, (b) will use the Supplement Term Loan to partially finance the Education City Acquisition, (c) will use the Revolving Loans and Swing Loans after the Closing Date for working capital needs and general corporate purposes of Borrower and its Subsisidiaries and (d) will use the Additional Incremental Term Loans to finance Permitted Acquisitions.” (n)Section 4.1(a) of the Credit Agreement is hereby amended and restated in its entirety to read as follows: 6 “(a)Annual Reports.As soon as available and in any event within 120 days after the end of each fiscal year, (i) the consolidated and consolidating balance sheet of Holdings as of the end of such fiscal year (or, in the case of the fiscal year ending December 31, 2007, for the period from January 10, 2007 to December 31, 2007) and related consolidated statements of income, cash flows and stockholders’ equity for such fiscal year and related consolidating statements of income and cash flows, and for each such fiscal year ending on or after December 31, 2009 in comparative form with such financial statements as of the end of, and for, the preceding fiscal year, and notes thereto, accompanied, in the case of the consolidated financial statements only, by an opinion of Deloitte & Touche, LLP or other independent public accountants of recognized standing (which opinion shall not be qualified as to scope or contain any going concern or other similar qualification), stating that such consolidated financial statements fairly present, in all material respects, the consolidated financial condition, results of operations and cash flows of Holdings and its Subsidiaries as of the dates and for the periods specified in accordance with GAAP, and (ii) for each fiscal year ending on or after December 31, 2008, a narrative report and management’s discussion and analysis of the financial condition and results of operations for such fiscal year, as compared to budgeted amounts and, for each such fiscal year ending on or after December 31, 2009, the previous fiscal year (it being understood that the furnishing of an annual report of a parent holding company of Holdings on Form 10-K for such year (if any) so long as such parent holding company has no significant assets or operations other than its ownership of Net Proceeds from its IPO and any follow-on offering and Holdings and its Subsidiaries as filed with the SEC will satisfy theCredit Parties’ obligation to deliver consolidated financial statements under Section 4.1(a)(i) with respect to such fiscal year and delivery obligations under Section 4.1(a)(ii) with respect to such fiscal year).”. (o)Section 4.1(b) of the Credit Agreement is hereby amended and restated in its entirety to read as follows: “(b)Quarterly Reports.As soon as available and in any event within 45 days after the end of each fiscal quarter, (i) the consolidated and consolidating balance sheet of Holdings as of the end of such fiscal quarter and related consolidated and consolidating statements of income and cash flows for such fiscal quarter and for the then elapsed portion of the fiscal year (or, in the case of the fiscal quarter ending December 31, 2007, theperiod from January 10, 2007 through December 31, 2007) and for each such fiscal quarter ending after the first anniversary of the Closing Date, in comparative form with the consolidated and consolidating statements of income and cash flows for the comparable periods in the previous fiscal year, accompanied by a certificate of a Financial Officer stating that such financial statements fairly present, in all material respects, the financial condition, results of operations and cash flows of Holdings and its Subsidiaries as of the date and for the periods specified in accordance with GAAP consistently applied, subject to normal year-end audit adjustments and the absence of footnotes, and (ii) with respect to each of the first three fiscal quarters in each fiscal year, a narrative report and management’s discussion and analysis of the financial condition and results of operations for such fiscal quarter and the then elapsed portion of the fiscal year, as compared to budgeted amounts and, for each such fiscal quarter ending after the first anniversary of the Closing Date, to the comparable periods in the previous fiscal 7 year (it being understood that the furnishing of a quarterly report of a parent holding company of Holdings on Form 10-Q for such quarter (if any) so long as such parent holding company has no significant assets or operations other than its ownership of Net Proceeds from its IPO and any follow-on offering and Holdings and its Subsidiaries as filed with the SEC will satisfy theCredit Parties’ obligation to deliver consolidated financial statements under Section 4.1(b)(i) with respect to such fiscal quarter and delivery obligations under Section 4.1(b)(ii) with respect to such fiscal quarter).”. (p)Section 4.1(c) of the Credit Agreement is hereby amended by deleting each reference to “consolidated” appearing therein and substituting “consolidated and consolidating” in each such place. (q)Section 5.4(a) of the Credit Agreement is hereby amended and restated to read in its entirety as follows: “(a)Loans by Borrower or any Credit Party directly to Archipelago Learning Holdings UK, Ltd. made on the Seventh Amendment Effective Date to consummate the Education City Acquisition, and any Permitted Refinancing thereof;”. (r)Section 5.4(k) of the Credit Agreement is hereby amended and restated to read in its entirety as follows: “(k)so long as no Event of Default has occurred and is continuing, other Investments and Acquisitions in an aggregate amount not to exceed $10,000,000 plus the Available Amount plus the Available Cash; provided, that Acquisitions and Investments, in each case, which utilize any portion of the Available Amount and constitute a Potential Permitted Acquisitions must satisfy all of the conditions set forth in the definition of “Permitted Acquisition” other than condition (f) thereof”. (s)Section 5.7(a) of the Credit Agreement is hereby amended and restated to read in its entirety as follows: “(a)Investments and Acquisitions in compliance with Section 5.4;”. (t)Section 5.7(b) of the Credit Agreement is hereby amended and restated to read in its entirety as follows: “(b)the TeacherWeb Acquisition and the Education City Acquisition;”. (u)Section 5.11 of the Credit Agreement is hereby amended by (i) deleting “or” appearing at the end of subsection (a) thereof, (ii) deleting “.” appearing at the end of subsection (b) thereof and substituting “; or” in its place, and (iii) adding a new subsection (c) thereto to read in its entirety as follows: “(c)make any earn-out payment (i) to the sellers in the Education City Acquisition if an Event of Default under Sections 7.1(a) or 7.1(b) has occurred and is continuing and (ii) to the sellers in any other Acquisition if an Event of Default has occurred and is continuing or would result from making such earn-out payment.”. 8 (v)Section 11.1 of the Credit Agreement is hereby amended by adding the following references to the chart therein in their appropriate alphabetical order: “Additional Incremental Term Loans” 1.20(c) “Additional Term Loan Commitment” 1.20(a) “Additional Term Loan Effective Date” 1.20(a) “Initial Term Loan” 1.1(a) “Potential Permitted Acquisition” “Permitted Acquisition” “Supplemental Term Loan” 1.1(a) (w)Section 11.1 of the Credit Agreement is hereby amended by deleting the following reference to the chart therein: “L/C Sublimit”1.18 (x)The definition “Consolidated EBITDA” set forth in Section 11.1 of the Credit Agreement is hereby amended by adding a new sentence to the end thereof to read as follows: “Notwithstanding the foregoing, for the 3 month fiscal periods ending on a date identified in the table below, Consolidated EBITDA for such fiscal period with respect to EducationCity Inc. and Archipelago International Holdings, Inc. shall be deemed to have been the amount set forth opposite such date: Fiscal Period EndingConsolidated EBITDA June September December March $2,716,794.” (y)Section 11.1 of the Credit Agreement is hereby amended by the addition of the following definitions, which shall be inserted in their proper alphabetical order: “Education City Acquisition” means the acquisition of all of the Equity Interests of Educationcity Ltd. pursuant to the terms of the Share Purchase Agreement, dated as of the Seventh Amendment Effective Date, by and among Archipelago Learning, Inc., Archipelago Learning Holdings UK, Ltd., and the Persons party thereto as Sellers. “L/C
